DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 28 November 2022 has been considered on the merits. Claims 1-14 are rejected. 

Response to Arguments
Applicant’s arguments, see page 10, filed 28 November 2022, with respect to objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 10, filed 28 November 2022, with respect to rejection to the claims under U.S.C. §112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 11-13, filed 28 November 2022, with respect to the rejection of claims under §102(a)(1) and §103 have been fully considered and are persuasive.  Therefore, the rejection of claims under §102(a)(1) and §103 has been withdrawn.  However, upon further consideration, a new ground of rejection solely under U.S.C §103 is made in view of Moriuchi (Japanese Publication No. 2015/179038, mapped to the equivalent English translation) in light of the amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Wardlaw (US Patent No. 6,929,953) in view of Moriuchi (Japanese Publication No. 2015/179038, mapped to the equivalent English translation).
Regarding claims 1, Wardlaw teaches a component measurement system (referred to as an “apparatus 10” illustrated in Figures 1-2) comprising: 
a measurement tip (which corresponds the container 18 illustrated in Figure 2, wherein a tip is read as a small piece or part) for collecting a liquid (e.g. a sample of biological fluid, see abstract) (see column 12 lines 48-50, which recites “the sample has been introduced into the chamber 20”); and 
a measurement device (referred to as a reader module 12 illustrated in Figures 1 and 4-5) configured to measure a component of the liquid (see column 14 lines 28-33, which recites “the optical density of the hemoglobin in the first chamber is measured”) by emitting measurement light to the measurement tip (see column 7 lines 24-39, which recites “wavelengths of light passing through the LSE filter 58 and the objective lens 52 subsequently enter the sample, causing material within the sample bearing a chosen colorant to fluoresce and emit light of a particular wave length”) wherein the measurement tip (i.e. container 18) is configured to be mounted on the measurement device (i.e. reader module 12) (see Figures 1, 4-5) wherein the measurement tip (i.e. container 18) comprises: 
a tip body (i.e. the body of the particular container 18), the measurement tip internally having a detection space (which corresponds to a chamber 20), and a detection target region (which corresponds to the space wherethrough light beam 54 is directed by objective lens 52, see Figure 4) configured to be irradiated with the measurement light in the detection space (see Figure 4), and 
a printed layer (which corresponds to label 28, see column 5, best mode of carrying out the invention section, illustrated as a barcode 28 in Figure 4 ) disposed on a surface of the tip body (see Figure 4) and indicating information (see column 5 line 55-65) relating to a spatial clearance (which corresponds to a though-plane thinness 78, see column 12 lines 20-25) which is an interval of the detection space along a traveling direction of the measurement light in the detection target region (see column 12 lines 20-25, which recites “illuminator 40 is aligned with a first region of the chamber 20, and in particular with one of a plurality of fields having a through plane thickness 78”) and wherein the measurement device comprises: 
a reading unit (referred to as “label reader 38” in Example 1 section and illustrated in Figure 4) configured to read the information relating to the spatial clearance (which corresponds to a spatial location or particular through plane thickness thereof forming a volume) from the printed layer (i.e. label 28) (see column 5 lines 50-61, which recites “container 18 further includes one or more features operable to enable the analysis of the biologic fluid. At least one of the features is located within the chamber 20 at a known spatial location. Features may include physical characteristics (e.g., a particular through-plane thickness at a known spatial location), geometric characteristics (e.g., an object of known volume located at a known spatial location), reagents disposed within the reservoir 22, or a colorant calibration pad 34, etc. The container label 28 stores information which is communicated to the apparatus 10 through a label reader 38 (FIG. 4))(see also bottom of column 10, which recites “when the container 18 is loaded into the apparatus 10, the container label 28 is read”), and 
a control unit (referred to a programmable analyzer 16) configured to calculate the component of the liquid by using the spatial clearance read by the reading unit (see column 11, lines 25-40, which recites “[t]he concentration of the analyte can subsequently be calculated by the programmable analyzer 16 using an analysis algorithm which uses calibration data communicated through the container label 28 […] At one or more points during the analyses, the volume of the sample field may be determined, if required for the analysis, and that data used in the final results calculation”);
a detection target region that holds the collected liquid to be measured by the measurement device (see the reader module section, column 7 lines 15-25, which recites “portion of the light entering the light diverting prism 60 is reflected approximately ninety (90) degrees downward through the objective lens 52 and Subsequently into the container chamber 20 where the biologic fluid sample quiescently resides. The objective lens 52 is attached to the focusing mechanism 50 that enables the distance between the objective lens 52 and the chamber 20 to be varied as necessary for focusing purposes”).
Wardlaw doesn’t teach a measurement tip configured to draw a liquid, the measurement tip including a detection space configured to draw the liquid via an opening at a distal end of an elongated tip body including a bottom wall including a first portion extending from the distal end of the tip body to an intermediate position of the tip body, the first portion having a first thickness, and a second portion extending proximally from the intermediate position of the tip body, the second portion having a second thickness greater than the first thickness, and the detection target region is located at an upper surface of the second portion of the bottom wall. 
In the analogous art of providing a measurement chip for measuring amounts and properties of fluids such as blood, Moriuchi (Japanese Publication No. 2015/179038) teaches a component measuring device 12 having an elongated tip body (referred to as a measuring chip 10 in the abstract) internally having a detection space (referred to as a space 44 in the fifth paragraph on page 8 and illustrated in Figure 4) configured to draw the liquid via an opening (referred to as a hollow inflow portion 42 in the last paragraph on page 4 and illustrated in Figure 3) at a distal end of the tip body (i.e. measuring chip 10), wherein the tip body (i.e. measuring chip 10) comprises: a bottom wall (referred to as base member 30) that comprises: 
a first portion (which corresponds to the portion from the inflow side passage 52 to the inlet of the tip 10, see Figure 3) extending from the distal end of the tip body (i.e. measuring chip 10) to an intermediate position (which corresponds to the position indicated by the groove portion 46 in Figure 3) of the tip body (i.e. measuring chip 10), the first portion having a first thickness (see Figure 3), and a second portion (which corresponds to a blood development portion 54, see Figure 3) extending proximally from the intermediate position (46) of the tip body (10), the second portion (54) having a second thickness greater than the first thickness (see Figure 3), and the detection target region (which corresponds to a measurement part 56 in paragraph 4 of page 6 and illustrated in Figure 3) is located at an upper surface (which corresponds to the surface of protrusions 60) of the second portion (i.e. blood development portion 54) of the bottom wall (44)(see Figure 4, which illustrates space 44 equivalent to groove 46) (see paragraph 4 on page 6, which recites the groove part 46 has a step groove 58 that is further deeply recessed around the measurement part 56”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement tip, i.e.  the container 18, of Wardlaw to be the elongated measuring chip 10 disclosed by Moriuchi for the benefit  of “allow[ing] blood to flow into the space 44 of the main body portion 34 by capillary action” and for the benefit of allowing the user to “easily locate the blood outflow location” (see paragraphs 3-5 on page 8 of Moriuchi) which elongated measuring chip reduces reaction irregularity of fluid to a reagent (see abstract of Moriuchi) which is desirable for example in the field diabetes detection, diagnosis and management. 
Regarding claim 2, the combination of Wardlaw and Moriuchi teach the component measurement system according to claim 1, wherein the control unit (i.e. programmable analyzer 16) is configured to determine the spatial clearance based on a transmittance (wherein the transmittance corresponds to the fraction of radiant energy that having entered a layer of absorbing matter reaches its farther boundary) of the printed layer i.e. label 28) (see column 7 of Wardlaw, which recites “[t]he transmittance light is intermittently energized as transmittance measurements are required”) (see also column 10 lines 10-45 of Wardlaw, which recites “a central processing unit (CPU) and hardware connecting the Reader Module 12, Sample Transport Module 14, and the Programmable Analyzer 16 together. Software programmed into the CPU (or remotely accessible by the CPU) provides instruction Sets, hereinafter referred to as analysis algorithms. The analysis algorithms and/or input from the operator and/or container label 28 provide the instructions for manipulating the data into a useful output”) (see also column 10 lines 10-45 of Wardlaw, which recites “a central processing unit (CPU) and hardware connecting the Reader Module 12, Sample Transport Module 14, and the Programmable Analyzer 16 together. Software programmed into the CPU (or remotely accessible by the CPU) provides instruction sets, hereinafter referred to as analysis algorithms. The analysis algorithms and/or input from the operator and/or container label 28 provide the instructions for manipulating the data into a useful output”).
Regarding claim 4, the combination of Wardlaw and Moriuchi teach the component measurement system according to claim 1, wherein the control unit is configured to determine the spatial clearance (i.e. a particular through-plane thickness at a known spatial location) based on a pattern in the printed layer (see Figure 4 of Wardlaw where the barcode 28 is a pattern read by the reading unit i.e. reader module 12).
Regarding claim 5, the combination of Wardlaw and Moriuchi teach the component measurement system according to claim 1, wherein the reading unit of the measurement device comprises a detection unit (referred to as a light source 44) configured to emit the measurement light (see column 6 lines 25-30 of Wardlaw, which recites “[t]he light Source 44 selectively produces light throughout a wavelength range broad enough to be useful for a plurality of analyses”) to detect transmitted light that is transmitted through the measurement tip (see Figures 4-5 of Wardlaw).
Regarding claim 6, the combination of Wardlaw and Moriuchi teach the component measurement system according to claim 5, wherein the measurement device (i.e. reader module 12) comprises a mounting space (which corresponds to the structure of the part of sample transport module 14 indicated by the arrows in Figure 1 of Wardlaw) into which the measurement tip (i.e. container 18) is insertable (see column 11 lines 55-60 of Wardlaw, which recites “[p]rior to insertion, the operator may gently shake the container 18”), wherein the measurement tip (i.e. container 18) comprises the printed layer located (i.e. label 28) proximal of the detection target region in a longitudinal  direction of the measurement tip (i.e. container 18) in a state in which the measurement tip (i.e. container 18) is mounted on the measurement device (i.e. reader module 12) (see Figure 1-2 of Wardlaw), and wherein the detection unit (i.e. label reader 38) is configured to detect transmitted light of the printed layer when the measurement tip (i.e. reader module 12) is inserted and moved (see lines 20-26 of Wardlaw, which recites “to move the container 18 to particular positions to provide the Reader Module 12 access to particular fields”). 
Regarding claim 7, the combination of Wardlaw and Moriuchi teach the component measurement system according to claim 5, wherein the measurement device (i.e. reader module 12) comprises a mounting space into which the measurement tip (container 18) is insertable (see column 13 lines 53-55 of Wardlaw, which recites “inserts the container 18 into the reader Module 12”), wherein the measurement tip comprises the printed layer (i.e. label 28) located distal of the detection target region in longitudinal direction of the measurement tip in a state in which the measurement tip is mounted on the measurement device (see Figures 1-5 of Wardlaw), and is configured to detect transmitted light of the printed layer in a state in which the measurement tip is mounted on the measurement device (see Figures 1-5 of Wardlaw). 
Regarding claim 8, the combination of Wardlaw and Moriuchi teach the component measurement system according to claim 1, wherein the measurement device (i.e. reader module) comprises a mounting space into which the measurement tip is insertable (see Figure 1 of Wardlaw), wherein the measurement tip (container 18) comprises the printed layer (i.e. label 28) located proximal of the detection target region in a longitudinal direction of the measurement tip in a state in which the measurement tip is mounted on the measurement device (see Figures 1-2 of Wardlaw), wherein the measurement device comprises a detection unit (photometry unit 25 of Moriuchi) disposed separately from the reading unit (label reader 38 of Wardlaw), the detection unit (i.e. label reader 38) configured to emit the measurement light to detect transmitted light that is transmitted through the measurement tip (see the page 7 of Moriuchi, which recites “[t]he photometry unit 25 of the component measurement device 12 includes an irradiation source 26 that irradiates light for component measurement”)  and wherein the reading unit (i.e. label reader 38 of Wardlaw) is configured to detect transmitted light of the printed layer in a state in which the measurement tip is mounted on the measurement device (see Figures 1-5 of Wardlaw). 
Regarding claim 9, Wardlaw teaches a measurement device comprising: 
a reading unit (referred to as “label reader 38” in Example 1 section and illustrated in Figure 4); and 
a control unit (referred to a programmable analyzer 16), wherein the measurement device is configured to receive  measurement tip that internally has a detection space for collecting a liquid (see column 11, lines 25-40, which recites “[t]he concentration of the analyte can subsequently be calculated by the programmable analyzer 16 using an analysis algorithm which uses calibration data communicated through the container label 28 […] At one or more points during the analyses, the volume of the sample field may be determined, if required for the analysis, and that data used in the final results calculation”); and 
a detection target region configured to be irradiated with measurement light in the detection space (see the reader module section, column 7 lines 15-25, which recites “portion of the light entering the light diverting prism 60 is reflected approximately ninety (90) degrees downward through the objective lens 52 and Subsequently into the container chamber 20 where the biologic fluid sample quiescently resides. The objective lens 52 is attached to the focusing mechanism 50 that enables the distance between the objective lens 52 and the chamber 20 to be varied as necessary for focusing purposes”), and wherein the measurement device is configured to measure a component of the liquid  (see column 14 lines 28-33, which recites “the optical density of the hemoglobin in the first chamber is measured”) by emitting the measurement light to the measurement tip, wherein the reading unit is configured to read a printed layer indicating information relating to a spatial clearance which corresponds to a spatial location or particular through plane thickness thereof forming a volume), which is an interval of the detection space along a traveling direction of the measurement light in the detection target region, and wherein the control unit (i.e. the programable analyzer 16) is configured to calculate the component of the liquid by using the spatial clearance read by the reading unit (see column 10 lines 10-45, which recites “a central processing unit (CPU) and hardware connecting the Reader Module 12, Sample Transport Module 14, and the Programmable Analyzer 16 together. Software programmed into the CPU (or remotely accessible by the CPU) provides instruction Sets, hereinafter referred to as analysis algorithms. The analysis algorithms and/or input from the operator and/or container label 28 provide the instructions for manipulating the data into a useful output” and column 11, lines 25-40, which recites “[a]t one or more points during the analyses, the volume of the sample field may be determined, if required for the analysis, and that data used in the final results calculation”).
Wardlaw doesn’t teach a measurement tip configured to draw a liquid, the measurement tip including a detection space configured to draw the liquid via an opening at a distal end of an elongated tip body comprising a bottom wall that comprises: a first portion extending from the distal end of the tip body to an intermediate position of the tip body, the first portion having a first thickness, and a second portion extending proximally from the intermediate position of the tip body, the second portion having a second thickness greater than the first thickness, and the detection target region is located at an upper surface of the second portion of the bottom wall. 
In the analogous art of providing a measurement chip for measuring amounts and properties of fluids such as blood, Moriuchi (Japanese Publication No. 2015/179038) teaches a component measuring device 12 having an elongated tip body (referred to as a measuring chip 10 in the abstract) internally having a detection space (referred to as a space 44 in the fifth paragraph on page 8 and illustrated in Figure 4) configured to draw the liquid via an opening (referred to as a hollow inflow portion 42 in the last paragraph on page 4 and illustrated in Figure 3) at a distal end of the tip body (i.e. measuring chip 10), wherein the tip body (i.e. measuring chip 10) comprises: a bottom wall (referred to as base member 30) that comprises: 
a first portion (which corresponds to the portion from the inflow side passage 52 to the inlet of the tip 10, see Figure 3) extending from the distal end of the tip body to an intermediate position (which corresponds to the position indicated by the groove portion 46 in Figure 3) of the tip body (10), the first portion having a first thickness (see Figure 3), and a second portion (which corresponds to a blood development portion 54, see Figure 3) extending proximally from the intermediate position (46) of the tip body (10), the second portion (54) having a second thickness greater than the first thickness (see Figure 3), and the detection target region (which corresponds to a measurement part 56 in paragraph 4 of page 6 and illustrated in Figure 3) is located at an upper surface (which corresponds to the surface of protrusions 60) of the second portion (i.e. blood development portion 54) of the bottom wall (44)(see Figure 4, which illustrates space 44 equivalent to groove 46) (see paragraph 4 on page 6, which recites the groove part 46 has a step groove 58 that is further deeply recessed around the measurement part 56”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement tip, i.e.  the container 18, of Wardlaw to be the elongated measuring chip 10 disclosed by Moriuchi for the benefit  of “allow[ing] blood to flow into the space 44 of the main body portion 34 by capillary action” and for the benefit of allowing the user to “easily locate the blood outflow location” (see paragraphs 3-5 on page 8 of Moriuchi) which elongated measuring chip reduces reaction irregularity of fluid to a reagent (see abstract of Moriuchi) which is desirable for example in the field of diabetes diagnosis and management. 
Regarding claim 10, Wardlaw teaches a measurement tip (referred to as an “apparatus 10” illustrated in Figures 1-2) configured to be mounted on a measurement device (see Figures 1-5)  for measuring a component of a liquid by emitting measurement light to the liquid, the measurement tip comprising: 
a tip body (i.e. the body of the particular container 18) internally having a detection space (which corresponds to a chamber 20), and a detection target region (which corresponds to the space wherethrough light beam 54 is directed by objective lens 52, see Figure 4) configured to be irradiated with the measurement light in the detection space (see Figure 4); and 
a printed layer (which corresponds to label 28 see column 5, best mode of carrying out the invention section, illustrated as a barcode 28 in Figure 4 )  disposed on a surface of the tip body, and configured to be read by a reading unit of the measurement device, wherein the printed layer indicates relating to a spatial clearance (which corresponds to a though-plane thinness 78, see column 12 lines 20-25, see also column 5 line 55-65) which is an interval of the detection space along a traveling direction of the measurement light in the detection target region (see column 12 lines 20-25, which recites “illuminator 40 is aligned with a first region of the chamber 20, and in particular with one of a plurality of fields having a through plane thickness 78”), which is an interval of the detection space along a traveling direction of the measurement light in the detection target region (see column 5 lines 50-61, which recites “container 18 further includes one or more features operable to enable the analysis of the biologic fluid. At least one of the features is located within the chamber 20 at a known spatial location. Features may include physical characteristics (e.g., a particular through-plane thickness at a known spatial location), geometric characteristics (e.g., an object of known volume located at a known spatial location), reagents disposed within the reservoir 22, or a colorant calibration pad 34, etc. The container label 28 stores information which is communicated to the apparatus 10 through a label reader 38 (FIG. 4))(see also bottom of column 10, which recites “when the container 18 is loaded into the apparatus 10, the container label 28 is read”).
Wardlaw doesn’t teach a measurement tip configured to draw a liquid, the measurement tip including a detection space configured to draw the liquid via an opening at a distal end of an elongated tip body comprising a bottom wall that comprises: a first portion extending from the distal end of the tip body to an intermediate position of the tip body, the first portion having a first thickness, and a second portion extending proximally from the intermediate position of the tip body, the second portion having a second thickness greater than the first thickness, and the detection target region is located at an upper surface of the second portion of the bottom wall. 
In the analogous art of providing a measurement chip for measuring amounts and properties of fluids such as blood, Moriuchi (Japanese Publication No. 2015/179038) teaches a component measuring device 12 having an elongated tip body (referred to as a measuring chip 10 in the abstract) internally having a detection space (referred to as a space 44 in the fifth paragraph on page 8 and illustrated in Figure 4) configured to draw the liquid via an opening (referred to as a hollow inflow portion 42 in the last paragraph on page 4 and illustrated in Figure 3) at a distal end of the tip body (i.e. measuring chip 10), wherein the tip body (i.e. measuring chip 10) comprises: a bottom wall (referred to as base member 30) that comprises: 
a first portion (which corresponds to the portion from the inflow side passage 52 to the inlet of the tip 10, see Figure 3) extending from the distal end of the tip body to an intermediate position (which corresponds to the position indicated by the groove portion 46 in Figure 3) of the tip body (10), the first portion having a first thickness (see Figure 3), and a second portion (which corresponds to a blood development portion 54, see Figure 3) extending proximally from the intermediate position (46) of the tip body (10), the second portion (54) having a second thickness greater than the first thickness (see Figure 3), and the detection target region (which corresponds to a measurement part 56 in paragraph 4 of page 6 and illustrated in Figure 3) is located at an upper surface (which corresponds to the surface of protrusions 60) of the second portion (i.e. blood development portion 54) of the bottom wall (44)(see Figure 4, which illustrates space 44 equivalent to groove 46) (see paragraph 4 on page 6, which recites the groove part 46 has a step groove 58 that is further deeply recessed around the measurement part 56”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement tip, i.e.  the container 18, of Wardlaw to be the elongated measuring chip 10 disclosed by Moriuchi for the benefit  of “allow[ing] blood to flow into the space 44 of the main body portion 34 by capillary action” and for the benefit of allowing the user to “easily locate the blood outflow location” (see paragraphs 3-5 on page 8 of Moriuchi) which elongated measuring chip reduces reaction irregularity of fluid to a reagent (see abstract of Moriuchi) which is desirable for example in the field of diabetes diagnosis and management. 
Regarding claim 11, Wardlaw teaches a component measurement system comprising: 
a measurement tip (which corresponds the container 18 illustrated in Figure 2, wherein a tip is read as a small piece or part) configured to collect a liquid (e.g. a sample of biological fluid, see abstract) (see column 12 lines 48-50, which recites “the sample has been introduced into the chamber 20”); and 
a measurement device on which the measurement tip is mountable (i.e. inserted), and the measurement device is configured to calculate a measurement value by performing measurement relating to the liquid, wherein the measurement tip comprises: 
a detection target region (which corresponds to the space wherethrough light beam 54 is directed by objective lens 52, see Figure 4) that holds the liquid to be measured by the measurement device, and 
a printed portion (which corresponds to label 28 see column 5, best mode of carrying out the invention section, illustrated as a barcode 28 in Figure 4 )  that holds information relating to the liquid and/or a measurement condition by being printed, and 
wherein the measurement device comprises: 
a reading unit (referred to as “label reader 38” in Example 1 section and illustrated in Figure 4) configured to read the information relating to the liquid and/or the measurement condition from the printed portion (i.e. label 28) (see column 5 lines 50-61, which recites “container 18 further includes one or more features operable to enable the analysis of the biologic fluid. At least one of the features is located within the chamber 20 at a known spatial location. Features may include physical characteristics (e.g., a particular through-plane thickness at a known spatial location), geometric characteristics (e.g., an object of known volume located at a known spatial location), reagents disposed within the reservoir 22, or a colorant calibration pad 34, etc. The container label 28 stores information which is communicated to the apparatus 10 through a label reader 38 (FIG. 4))(see also bottom of column 10, which recites “when the container 18 is loaded into the apparatus 10, the container label 28 is read”), and 
a control unit (referred to a programmable analyzer 16) configured to use the read information relating to the liquid and/or the measurement condition so as to calculate the measurement value (see column 11, lines 25-40, which recites “[t]he concentration of the analyte can subsequently be calculated by the programmable analyzer 16 using an analysis algorithm which uses calibration data communicated through the container label 28 […] At one or more points during the analyses, the volume of the sample field may be determined, if required for the analysis, and that data used in the final results calculation”).
Wardlaw doesn’t teach a measurement tip configured to draw a liquid, the measurement tip including a detection space configured to draw the liquid via an opening at a distal end of an elongated tip body comprising a bottom wall that comprises: a first portion extending from the distal end of the tip body to an intermediate position of the tip body, the first portion having a first thickness, and a second portion extending proximally from the intermediate position of the tip body, the second portion having a second thickness greater than the first thickness, and the detection target region is located at an upper surface of the second portion of the bottom wall. 
In the analogous art of providing a measurement chip for measuring amounts and properties of fluids such as blood, Moriuchi (Japanese Publication No. 2015/179038) teaches a component measuring device 12 having an elongated tip body (referred to as a measuring chip 10 in the abstract) internally having a detection space (referred to as a space 44 in the fifth paragraph on page 8 and illustrated in Figure 4) configured to draw the liquid via an opening (referred to as a hollow inflow portion 42 in the last paragraph on page 4 and illustrated in Figure 3) at a distal end of the tip body (i.e. measuring chip 10), wherein the tip body (i.e. measuring chip 10) comprises: a bottom wall (referred to as base member 30) that comprises: 
a first portion (which corresponds to the portion from the inflow side passage 52 to the inlet of the tip 10, see Figure 3) extending from the distal end of the tip body to an intermediate position (which corresponds to the position indicated by the groove portion 46 in Figure 3) of the tip body (10), the first portion having a first thickness (see Figure 3), and a second portion (which corresponds to a blood development portion 54, see Figure 3) extending proximally from the intermediate position (46) of the tip body (10), the second portion (54) having a second thickness greater than the first thickness (see Figure 3), and the detection target region (which corresponds to a measurement part 56 in paragraph 4 of page 6 and illustrated in Figure 3) is located at an upper surface (which corresponds to the surface of protrusions 60) of the second portion (i.e. blood development portion 54) of the bottom wall (44)(see Figure 4, which illustrates space 44 equivalent to groove 46) (see paragraph 4 on page 6, which recites the groove part 46 has a step groove 58 that is further deeply recessed around the measurement part 56”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a measurement tip i.e.  the container 18 illustrated in Figure 2 of Wardlaw as the elongated measuring chip 10 disclosed by Moriuchi for the benefit  of “allow[ing] blood to flow into the space 44 of the main body portion 34 by capillary action” and for the benefit of allowing the user to “easily locate the blood outflow location” (see paragraphs 3-5 on page 8 of Moriuchi) using a simple structure which reduces reaction irregularity of fluid to a reagent (see abstract), simple structure which is desirable for example in diabetes diagnosis and management.  
Regarding claim 12, the combination of Wardlaw and Moriuchi   teaches the component measurement system according to claim 11, wherein the information relating to the liquid and/or the measurement condition is stored by being associated with the measurement value (see column 5 lines 58-61, which recites “[t]he container label 28 stores information which is communicated to the apparatus 10 through a label reader 38” and column 6 lines 10-15, which recites “possible to store and extract all of the necessary information from the label 28”).
Regarding claim 13,  the combination of Wardlaw and Moriuchi teaches the component measurement system (referred to as a component measuring device 12) having a measurement tip (referred to as a measuring chip 10 in the abstract) wherein the measurement tip (10) comprises: 
a lower member (referred to as a “base member 30” illustrated in Figure 30) comprising the bottom wall (referred to as a “bottom surface” in the third paragraph on page 6 and illustrated in Figure 30) and opposing lateral walls (referred to as a “pair of side walls 50” in the third paragraph on page 6 and illustrated in Figure 30), wherein the bottom wall and the opposing laterals walls define a groove (i.e. groove 46 in the third paragraph on page 6 and illustrated in Figure 30)  and an upper member (referred to as a “cover member 32” in the third paragraph on page 6 and illustrated in Figure 30) having a plate shape (see Figure 3), wherein the detection space (which corresponds to measurement unit 56, see Figure 3) is defined by upper surfaces of the bottom wall, inner surfaces of the lateral walls, and a lower surface of the upper member (see the second paragraph on page 5, which recites “component measuring device 12 irradiates the colored blood with light of a specific wavelength, detects the intensity of color development according to the blood glucose level by receiving the transmitted light amount […] Therefore, the main body 34 (the base member 30 or the cover member 32) is made of a highly transparent material (resin or the like) for light irradiation / light reception”).
Regarding claim 14, the combination of Wardlaw and Moriuchi teaches the component measurement system according to claim 13 wherein a cutout (referred to as an “inflow portion 42” in the third paragraph on page 10 of Moriuchi)  is located at a distal end of the upper member (i.e. cover member 32) and forms a part of the opening (see Figure 2 and the fourth paragraph on page 8 of Moriuchi, which recites “as shown in FIG. 2, the cover member 32 has a concave portion 66 constituting the blood inflow portion 42 at the tip (the intake portion 40 of the main body portion 34). The recess 66 is recessed from the distal end side of the cover member 32 in the proximal direction and is formed to penetrate in the vertical (plate thickness) direction”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wardlaw and Moriuchi as applied to claim 1 above further in view of Ehbets et al (US Publication 2008/0174763). 
Regarding claim 3, the combination of Wardlaw and Moriuchi teaches component measurement system according to claim 1, wherein the control unit is configured to determine the spatial clearance based on information of the printed layer (see column 11, lines 25-40, which recites “[a]t one or more points during the analyses, the volume of the sample field may be determined, if required for the analysis, and that data used in the final results calculation”).
The combination of Wardlaw and Moriuchi  doesn’t teach a component measurement system including a control unit configured to determine the spatial clearance based on a color of the printed layer.
In the analogous art of providing devices relating to optical measurements, Ehbets teaches a control unit (which corresponds to the main control unit 104 in [0042] connected to an external computer C), configured to determine a spatial clearance (which corresponds to a measuring distance on [0035] which recites “FIG. 13 plots measurement curves explaining how the correct measuring distance of the color measuring head above a measurement point is determined” based on a color of a printed layer (see [0108], which recites “[b]y means of a numerical interpolation between the measurement points of the measurement pattern, a corresponding desired height of the color measuring head can be calculated for every position of the measuring table or its surface and then used to control the distance”) (see also [0018], which recites “measuring system by X-Rite Inc. combines a spectral color measuring head with a tracking sensor, which enables automatic tracking and positioning relative to the print control strip”) (see also claim 1 of Ehbets, which recites “optical means for capturing measurement light emitted from the measured object at the measurement site at a mean collection angle of 0° and coupling it into a light guide which directs the captured measurement light to a wavelength-selective photoelectric transformer, which is adapted to resolve the captured measurement light into a number of wavelength ranges and to generate an electric measurement signal corresponding to each wavelength range”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capture of a color of a printed layer of a printed sheet as disclosed by Ehbets into the component measurement system  disclosed by the combination of Wardlaw and Moriuchi for the benefit of “taking high-precision measurements of even the smallest measurement fields without contact” and determine the correct measuring distance of the color measuring head (see the abstract)(see [0035] FIG. 13 plots measurement curves explaining how the correct measuring distance of the color measuring head above a measurement point is determined).


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: In the analogous art of providing component measurement devices, Morita et al (US Publication No. 2013/0177479) teaches a component measurement system (i.e. the blood sugar level measuring device 10 illustrated in Figures 1-3) including an elongated tip body (referred to as a measuring tip 58 in [0048]) internally having a detection space configured to draw the liquid (see Figures 1, 8 and [0048], which recites “[t]he nozzle 62 has a groove 62b formed in its distal end face for making it easy for the nozzle 62 to draw in blood”) via an opening (which corresponds to the sampling hole 62a) at a distal end of the tip body (i.e. measuring tip 58) wherein the tip body (i.e. measuring tip 58) comprises a bottom wall (which corresponds to the base 60, see [0048] and Figure 8) that comprises: 
a first portion (which corresponds to the lumen of sampling hole 62a) extending from the distal end of the tip body to an intermediate position (which corresponds to test paper housing region 68 in [0050] and illustrated in Figures 5 and 8) of the tip body (i.e. measuring tip 58), the first portion having a first thickness (see Figure 5 and 8), and a second portion (which corresponds to test paper 70 in [0050] illustrated in Figures 5 and 8) extending proximally from the intermediate position (i.e. test paper housing region 68) of the tip body (i.e. measuring tip 58), the second portion (i.e. test paper 70) having a second thickness greater than the first thickness (see Figures 5 and 8), and the detection target region is located at an upper surface of the second portion of the bottom wall (see Figure 5) and [0050], which recites “[t]he blood sugar level measuring device 10 applies irradiation light to the test paper 70 and detects reflected light from the test paper 70 to measure a blood component”) (see also [0048] of Morita, which recites “[t]he nozzle 62 has a sampling hole 62a […] The nozzle 62 has a groove 62b formed in its distal end face for making it easy for the nozzle 62 to draw in blood (see FIG. 3)”).
Wong et al (“Direct Reading of Bona Fide Barcode Assays for Diagnostics with Smartphone Apps”) teaches “a diagnostic assay can be performed by patterning immunoassay strips in a bona fide barcode format such that after target binding and signal enhancement, the linear barcode can be read directly”. In addition, Wong teaches in the results section “[a]s optical representations of data, barcodes consist of a series of bars and spaces, with varying widths, which can be scanned and deciphered by stand-alone readers […] A benefit of doing this is that the printed sections can act as a color (or grayscale) reference in the quantitative function of the test” (see also page 9 which recites [t]he concentration of the analyte was determined by obtaining an image of the barcode”). 
Creaven et al (US Publication 2010/0072270) in [0038] teaches “a test-sensor cartridge  185 includes an autocal label 188 having a barcode 190 thereon [...] reading the barcode 190, the meter may adjust its analyte-testing parameters, programs, and/or protocols to correspond with the type and/or generation of test sensors housed within the cartridge 185, thereby increasing the accuracy of the test results”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797